         Case 3:20-cv-01939-JAM Document 146 Filed 06/08/21 Page 1 of 8




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

                                                     )
 ANTONIO CABALLERO,                                  )
                                                     )
              Plaintiff,                             )
      v.                                             )    C.A. No.: 3:20-CV-01939-JAM
                                                     )
 FUERZAS ARMADAS REVOLUCIONARIAS                     )
 DE COLOMBIA, et al.,                                )
              Defendants,                            )
                                                     )
      v.                                             )
 INTERACTIVE BROKERS LLC,                            )
                                                     )
                    Turnover Garnishee.              )
                                                     )
                                                     )
 INTERACTIVE BROKERS LLC,                            )
                                                     )
 Counter-Claimant and Third-Party Claimant,          )
       v.                                            )
                                                     )
 ANTONIO CABALLERO,                                  )
                  Counterclaim Respondent,           )
                                                     )
       v.                                            )
 KEITH STANSELL, et al.,                             )
                                                     )
                  Third-Party Respondents.           )
                                                     )

      NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF MOTION
      TO SUBSTITUTE UNAUTHORIZED COUNSEL FOR ALBA PETRÓLEOS

       Third-Party Respondent ALBA Petróleos de El Salvador S.E.M. de C.V. (“ALBA

Petróleos” or “ALBA”), through undersigned counsel White & Case LLP and Spears Manning &

Martini LLC, respectfully submits the Declaration from Special Attorney General Enrique Falcón,

dated June 7, 2021 (“Falcón Decl.”), attached as Exhibit 1, as supplemental authority to help

clarify for the Court certain questions that arose during oral argument on June 2, 2021.

       1.      The Declaration of Special Attorney General Falcón addresses questions raised by

the Court during oral argument regarding the interpretation and force and effect of certain
         Case 3:20-cv-01939-JAM Document 146 Filed 06/08/21 Page 2 of 8




Venezuelan emergency public laws and decrees promulgated by the Interim Government.1 In

particular, the Court questioned the validity of the actions of the Ad Hoc Board in appointing

White & Case LLP in terms of Article 5(1) of Decree No. 3. Article 5(1) provides in relevant part:

       Article 5. The ad-hoc administrative board, in coordination with the special
       Attorney General appointed by the President-in-Charge of the Republic, shall
       exercise the legal representation of PDVSA and its affiliated companies abroad, as
       follows:

       1.       Legal representation may only be exercised for the best defense of the rights
       and interests of those commercial companies, without such power allowing them
       to enter into instruments and agreements for the disposal of assets of PDVSA
       affiliated companies organized abroad. Said responsibility may not be exercised for
       representation in claims or judicial or extrajudicial disputes.

       2.      The Declaration of Special Attorney General Falcón explains the meaning of

Article 5(1) of Decree No. 3, including the last sentence queried by the Court. See Falcón Decl.

¶¶ 8-9. Special Attorney General Falcón explains that Article 5 provides the Ad Hoc Board broad

authority, in coordination with the Special Attorney General, to exercise the legal representation

of PDVSA and its affiliates abroad for the best defense of their rights and interests. Falcón Decl.

¶¶ 8-9. The broad powers identified in the first sentence of Article 5(1) necessarily encompass the

authority to engage counsel to defend these companies. Falcón Decl. ¶ 9. Under the second

sentence of Article 5(1), if that defense involves appearance in judicial proceedings, consistent

with Article 11 of Decree No. 3, the Special Attorney General must be involved in the appointment

of judicial representatives — as the case was here. See ECF No. 141-2; Falcón Decl. ¶¶ 9-10.

       3.      Under Article 11, “the judicial and extra-judicial representation of PDVSA and its

direct and indirect subsidiaries, including those organized abroad, shall be solely the responsibility

of the Special Attorney General appointed pursuant to Article 15 of [the Transition Statute].”


1
  Neither Mr. Jiménez nor Plaintiff raised the Venezuelan law questions raised by the Court. Indeed, Mr.
Jiménez argued — consistent with his Maduro principals — that the Venezuelan emergency transition laws
are unconstitutional, and therefore did not engage with those laws in substance.

                                                   2
         Case 3:20-cv-01939-JAM Document 146 Filed 06/08/21 Page 3 of 8




Falcón Decl. at ¶ 10. Article 15.b of the Transition Statute authorizes the Special Attorney General

to defend and represent the rights and interests of Venezuela and its state-owned companies and

appoint judicial representatives to carry out any such defense. Id. Other Venezuelan regulations,

in particular Article 12 of the Partial Regulations, establish that the Ad Hoc Board has the right to

select and appoint external counsel for litigations, in coordination with the Special Attorney

General. Id. at ¶ 11; see also ECF No. 136-8.

       4.      Notwithstanding the foregoing, undersigned counsel reiterates that the validity of

the Ad Hoc Board and Special Attorney General’s appointment of White & Case under the

emergency transition laws, including Decree No. 3, is non-justiciable under the act of state

doctrine. See ECF No. 125-1, at 12-14; ECF No. 142, at 6-8. Indeed, declining to recognize the

validity of undersigned counsel’s appointment and endorsing Mr. Jiménez’s representation would

undermine the applicable acts of state by legitimizing the standing of representatives of the

unrecognized Maduro regime in U.S. courts. See DeLelle Decl., Ex. 7, ECF No. 125-3 (Statement

of Interest of the United States); ECF No. 125-1, at 9 (citing Guaranty Trust Co., 304 U.S. at 137);

ECF No. 141, at 5 (citing Republic of Panama, 745 F. Supp. at 671-72); ECF No. 141, at 5 (citing

Republic of Panama, 681 F. Supp. at 1071-73).

       5.      At oral argument, the Court also questioned the application of the act of state

doctrine and Venezuelan law with regard to the internal affairs of foreign corporations and the

rights of the Salvadoran minority shareholder. Relevant to these questions, Special Attorney

General Falcón explains the meaning of Article 6 of Decree No. 3 (see Falcón Decl. ¶¶ 13-14), an

Article referenced by undersigned counsel during oral argument as relied upon by the court in

Impact Fluid Solutions, No. 4:19-cv-00652, ECF No. 55, at 11. Article 6 provides in relevant part:

       As long as the usurpation of the Office of the President of the Republic is
       maintained, and in accordance with the statute governing the transition to

                                                 3
         Case 3:20-cv-01939-JAM Document 146 Filed 06/08/21 Page 4 of 8




       democracy to restore the term of the Constitution of the Bolivarian Republic of
       Venezuela, all rights and powers corresponding to the shareholders meeting, board
       of directors and office of the chairman of PDVSA and its affiliated companies
       organized in Venezuela, whether existing or appointed after January 10, 2019, are
       suspended, as are the rights and powers of the ministry of the hydrocarbons sector,
       and in general, any other ministry, body or entity that might act as a membership
       body and representative of the Republic at the shareholders’ meeting of PDVSA
       and its affiliated companies organized in Venezuela.

See Falcón Decl. ¶ 13. Article 6 thus bars members of the illegitimate Maduro regime from

exercising any authority in respect of PDVSA or its affiliated companies organized in Venezuela,

including, for present purposes, PDV Caribe, a wholly-owned PDVSA subsidiary organized under

the laws of Venezuela and the majority shareholder of ALBA Petróleos. See id. at ¶ 14; see also

Impact Fluid Solutions, No. 4:19-cv-00652, ECF No. 55, at 11 (holding that Article 6 “stripped all

management power from the previous regime and vested it in the Ad Hoc Board” and “any actions

taken by the board of directors appointed by Maduro to PDVSA are null and void, including its

appointment of GST for legal representation here”).

       6.      The factual evidence submitted by Mr. Jiménez establishes the applicability of

Article 6 here. Specifically, at oral argument undersigned counsel identified Article XXXV of the

Bylaws to demonstrate that the legal representation of ALBA Petróleos first rests with the

President of ALBA Petróleos who is appointed by ALBA’s majority shareholder, PDV Caribe.

See Crespin Decl., Ex. 1, ECF. No. 138-2, at 34. Marcos Rojas — a recognized representative of

the illegitimate Maduro regime (ECF No. 141, at 5-6; ECF No. 142, at 2-3; see also Presidential

Decree No. 3,608 dated September 7, 2018 recorded in Gazette No, 6,405 dated September 7, 2019

available at https://gacetaoficial.tuabogado.com/gaceta-oficial/decada-2010/2018/2018-09-07-

gaceta-oficial-6405 (reflecting Mr. Maduro’s appointment of Mr. Rojas as a member of PDVSA’s

Board of Directors); Ministry of Petroleum Resolution No. 018 dated February 29, 2020 recorded

in Gazette No. 41,832 dated March, 4, 2020 available at https://gacetaoficial.tuabogado.com/

                                                4
         Case 3:20-cv-01939-JAM Document 146 Filed 06/08/21 Page 5 of 8




gaceta-oficial/decada-2020/2020/2020-03-04-gaceta-oficial-41832          (reflecting    the   Maduro

regime’s appointment of Mr. Rojas as Director in Charge of the Office for Integration and

International Affairs of the Ministry of Petroleum) — usurped control of PDV Caribe and

appointed himself President of ALBA Petróleos on December 21, 2018, in the wake of the

fraudulent Maduro elections. See Crespin Decl., Ex. 2, ECF No. 138-2, at 98 (identifying Rojas

as the “President of the Company and Legal Representative of PDV Caribe”); see also id. at 101-

102 (amending Article XXXI of the Bylaws and authorizing PDV Caribe, as the Series “B”

shareholder, to appoint the President Director of ALBA, and memorializing the election of Rojas

as President Director). Rojas then purported to delegate his authority to exercise the legal

representation of ALBA to Mr. Crespin, the Vice President of ALBA appointed by the minority

shareholder ENEPASA. See id. at 103.

       7.      Under Article 6, Mr. Rojas’s usurpation of PDV Caribe to appoint himself as

President of ALBA Petróleos, and his subsequent delegation of authority to Mr. Crespin are null

and void. See Falcón Decl. ¶ 14. Therefore, Mr. Crespin’s purported instruction of Mr. Jiménez

to represent ALBA Petróleos in this case is similarly without legal effect. See Impact Fluid

Solutions, No. 4:19-cv-00652, ECF No. 55, at 11.

       8.      In addition, though the Venezuelan emergency public laws and decrees principally

regulate Venezuelan nationals, “[i]nternational law recognizes a state’s jurisdiction to prescribe

law with respect to certain conduct outside its territory by persons not its nationals that is directed

against the security of the state or against a limited class of other fundamental state interests[.]”

Restatement (Fourth) of the Foreign Relations Law of the U.S. § 412 (Am. L. Inst. 2019). This

rule of prescriptive jurisdiction “appl[ies] to assertions of public and private law,” Restatement

(Fourth) § 407 cmt. f, and, “with respect to activities of affiliated foreign entities,” states may


                                                  5
         Case 3:20-cv-01939-JAM Document 146 Filed 06/08/21 Page 6 of 8




exercise prescriptive jurisdiction “by direction to either the parent or the subsidiary,” including

where it is “essential to implementation of a program to further a major national interest” and “the

national program of which the regulation is a part can be carried out effectively only if it is applied

also to foreign subsidiaries,” Restatement (Third) of the Foreign Relations Law of the U.S.

§ 414(2) (Am. L. Inst. 1987). As Special Attorney General Falcón explains, the Venezuelan

emergency public laws, decrees, and regulations were enacted by the Interim Government in

response to Mr. Maduro’s usurpation of the Presidency of Venezuela and his regime’s usurpation

of control over state-owned companies. See Falcón Decl. ¶ 6; Falcon Ex. 1. This political crisis

is a matter of extraordinary national interest for Venezuela and requires emergency actions by the

Interim Government to preserve Venezuelan state-owned assets abroad for the reconstruction of

Venezuela in a manner that minimizes the risk to personal security and political repression of

representatives of the Interim Government at the hands of the brutal Maduro regime. See, e.g.,

Venezuela orders arrest of new Citgo board member named by opposition, Reuters (Jan. 18, 2021)

https://www.reuters.com/businessenergyvenezuela-orders-arrest-new-citgo-board-member-

named-by-opposition-2021-01-18/ (discussing the arrest and prosecution of Guaidó-appointed

members of the Citgo board of directors, a PDVSA subsidiary); Press Release, U.S. Department

of the Treasury, Treasury Designates Venezuelan Officials Involved in Unjust Trial of the “Citgo

6” (Dec. 30, 2020) (announcing sanctions against Venezuelan judges prosecuting the Citgo 6 and

stating “[t]he unjust detention and sentencing of these six U.S. persons further demonstrates how

corruption and abuse of power are deeply embedded in Venezuela’s institutions”).

       9.      Lastly, to the extent that the Court has any doubts regarding the validity of the

appointment of White & Case LLP by the Ad Hoc Board and Special Attorney General, the Court

may invite the views of the United States pursuant to 28 U.S.C. § 517, as the court did in Impact


                                                  6
          Case 3:20-cv-01939-JAM Document 146 Filed 06/08/21 Page 7 of 8




Fluid Solutions. See No. 4:19-cv-00652, ECF No. 39 at 3 (S.D. Tex. Nov. 8, 2019) (Order) (“This

Court recognizes that some might view the granting or denying of this motion [to substitute

counsel] as being akin to a judicial declaration as to the legitimate leader of a foreign nation.”);

DeLelle Decl., Ex. 7, ECF No. 125-3 (Statement of Interest of the United States).

                                         CONCLUSION

       For the foregoing reasons and those stated in ALBA Petróleos’s briefs and oral argument

in Support of its Motion to Substitute Unauthorized Counsel, ALBA Petróleos respectfully

requests that the Motion to Substitute be granted.


 Dated:    June 8, 2021                       Respectfully submitted,

                                              By: /s/ Claire A. DeLelle
                                              Claire A. DeLelle (phv20060)
                                              Nicole Erb (phv20059)
                                              White & Case LLP
                                              701 Thirteenth Street, N.W.
                                              Washington, D.C., 20005
                                              (202) 626-3600
                                              claire.delelle@whitecase.com
                                              nerb@whitecase.com

                                              Joseph W. Martini (Ct 07225)
                                              Ivan Ladd-Smith (Ct 30972)
                                              Spears Manning & Martini LLC
                                              2425 Post Road, Suite 203
                                              Southport, CT 06890
                                              203-292-9766
                                              jmartini@spearsmanning.com
                                              ladd-smith@spearsmanning.com




                                                 7
         Case 3:20-cv-01939-JAM Document 146 Filed 06/08/21 Page 8 of 8



                                CERTIFICATE OF SERVICE

       I hereby certify that on June 8, 2021, a true and correct copy of the foregoing was

electronically served upon filing to all counsel of record via the CM/ECF filing system.

                                               /s/ Claire A. DeLelle
                                                     Claire A. DeLelle
